Citation Nr: 0703212	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  04-38 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for heart condition.

2.  Entitlement to service connection for traumatic arthritis 
in the knees, hips, and left shoulder.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from April 1943 to October 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating determinations of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

Through 2004 statements, the veteran appears to be attempting 
to establish claims for service connection for post-traumatic 
stress disorder and the results of smoking.  He has also 
applied for increased ratings for his service-connected 
hearing loss and frozen feet and possibly for traumatic 
arthritis of the right sternoclavicular joint, and he has 
claimed a total disability rating for compensation based upon 
individual unemployability.  He has stated that he wants a 
letter so that he can acquire a handicapped veteran vehicle 
tag from his county, and has asked for information concerning 
eligibility.  These matters are referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  Heart disease was not manifest in service and is 
unrelated to service, and cardiovascular-renal disease, 
including hypertension, was not manifest within one year of 
separation.  

2.  The veteran does not have traumatic arthritis of the left 
shoulder, hips, or knees. 


CONCLUSIONS OF LAW

1.  A heart condition was not incurred or aggravated in 
service, and cardiovascular-renal disease, including 
hypertension, may not be presumed to have been incurred or 
aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  Traumatic arthritis of the knees, hips, and left shoulder 
was not incurred or aggravated in service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran appealed the RO's June 2002 denial of service 
connection for heart condition and traumatic arthritis of the 
knees, hips, and left shoulder.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).  Service connection may be established for any 
disease diagnosed after discharge when all of the evidence 
including that pertinent to service establishes that it was 
incurred in service.  38 C.F.R. § 3.303.  Evidence of current 
disability is required.  Chelte v. Brown, 10 Vet. App. 268 
(1997). 

Cardiovascular renal disease, including hypertension, may be 
presumed to have been incurred in service if it is manifest 
to a degree of 10 percent within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2006).  The term hypertension 
means that the diastolic blood pressure is predominantly 
90mm. or greater, and isolated systolic hypertension means 
that the systolic blood pressure is predominantly 160mm. or 
greater with a diastolic blood pressure of less than 90mm.  
38 C.F.R. § 4.104, Diagnostic Code 7101, NOTE 1 (2006).

Service medical records do not show complaints, treatment, or 
diagnosis of heart disease or of arthritis of the knees, 
hips, or left shoulder, and on service discharge examination 
in October 1945, clinical evaluation of the veteran's 
cardiovascular system was normal and there were no 
musculoskeletal defects except for in the veteran's right 
shoulder.

As far after service as a November 1960 VA examination, the 
veteran did not complain of knee, hip, or left shoulder joint 
problems, although he complained about other joints.  He also 
did not complain about his heart.  X-rays of his left 
shoulder were normal and chest X-rays showed a normal cardiac 
shadow.  His blood pressure was 148/90.  No diagnoses 
relevant to the claimed disorders were then made.  Similarly, 
at a July 1962 VA examination, the veteran did not have joint 
complaints or abnormalities involving the knees, hips, and 
left shoulder.  That examination report specifically 
indicates that the veteran's left shoulder was free in all 
planes, and no pertinent diagnoses concerning the heart, 
knees, hips, or left shoulder were made.

It is clear that the veteran now has heart disease.  He had a 
pacemaker implanted in July 1994 for symptomatic bradycardia 
and current records document ongoing disability during the 
course of the claim.  However, heart disease is not shown 
prior to 1988 and hypertension was reported to be of new 
onset in February 1989.  In March 1989, after work-up for 
bradycardia which was first reported shortly beforehand, a 
cardiologist stated that there was no obvious cause for it 
such as ischemic heart disease.  However, subendocardial 
ischemia was reported in June 1994.  At that time, the 
veteran had symptomatic bradycardia and it was felt that he 
might need a pacemaker.  In essence, the evidence shows that 
a heart condition was not manifest in service, and no 
evidence relates it to service.  Additionally, no evidence 
shows that cardiovascular-renal disease, including 
hypertension, was manifest to a degree of 10 percent within 
one year of service separation.  Instead, heart disease was 
first shown many years after service and is unrelated to 
service.

Additionally, there is no competent medical evidence of 
record diagnosing arthritis of the left shoulder, knees, or 
hips, or of a nexus between it and any incident of service.  
The Board notes that there is an assessment of osteoporosis 
in June 2004, but that it does not indicate which joint is 
involved or indicate that osteoporosis was related to 
service.  Also, history from the veteran in a May 2002 
medical record was to the effect that he had arthritis in his 
hips.  However, the mere recording of this history in a 
medical record does not transform it into a diagnosis.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The examiner 
in May 2002 reported tightness, pain, and hypertrophy in 
parts of the musculoskeletal system but not a diagnosis of 
arthritis.  Even if he had reported a diagnosis of arthritis 
and indicated that it was of joints at issue, there is no 
evidence relating it to service.

Evidence shows that the veteran engaged in combat.  His WDAGO 
Form 53-55 shows a Purple Heart, Combat Infantryman Badge, 
and participation in five World War II battles/campaigns.  
However, the provisions of 38 U.S.C.A. § 1154(b) (West 2002) 
and 38 C.F.R. § 304 (2006) do not assist him as he has not 
submitted satisfactory evidence of combat incurrence or 
aggravation.  Instead, in 2002 statements, he is essentially 
attributing post-combat heart problems and arthritis to 
combat but has not said that he had any heart or joint 
problems in combat, and medical expertise is necessary to 
render a nexus opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  See also Collette v. Brown, 82 F.3d 389 
(Fed.Cir. 1996) and 38 U.S.C.A. § 101(16) (West 2002).  The 
veteran's assertions to the effect that he heard diagnoses or 
nexus opinions, from doctors in the past, about heart and 
joint problems, are not competent, as he is a layperson.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  The veteran 
has contended that he has arthritis in his left shoulder and 
left knee, but he is not competent to indicate this, as he is 
a layperson.  Medical evidence is required.  Espiritu.  

The preponderance of the evidence is against the claims and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

VA's duties to notify and assist

VA is required to notify the claimant and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the claimant is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2006); See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

VA has satisfied its duty to notify.  In an April 2002 
letter, the RO provided the requisite notification.  
Moreover, the claimant was given the text of 38 C.F.R. 
§ 3.159, concerning the respective duties, in the September 
2004 statement of the case.  Adequate notice preceded the 
adjudication.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of the 
claims and to respond to VA notices.


Any deficiencies in VA's duties to notify the claimant 
concerning effective date or degree of disability for the 
service connection claims are harmless, as service connection 
has been denied.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service medical records, 
VA medical records, private medical records, and statements 
from the veteran.  The veteran has not indicated that there 
are any records that have not been obtained which would serve 
to show that he now has the claimed arthritis or that the 
claimed disabilities are related to service.  Consequently, 
the Board concludes that VA has made reasonable efforts to 
help the veteran obtain evidence necessary to substantiate 
his claims.  Also, the record does not contain competent 
evidence to indicate that the veteran suffered an event, 
injury, or disease involving the heart or the pertinent 
joints in service, or that the claimed disability or symptoms 
may be associated with an established event, disease, or 
injury in service.  Therefore, the Board concludes that 
examinations for these claimed disabilities are not necessary 
to decide these claims.  VA has satisfied its assistance 
duties.

For these reasons, no further notification or assistance is 
necessary, and deciding the appeal at this time is not 
prejudicial to the claimant.


ORDER

Service connection for heart condition is denied.

Service connection for traumatic arthritis in the knees, 
hips, and left shoulder is denied.



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


